 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    JERSEY ARCHITECTURAL DOOR &                        Case No. 1:13-mc-00038-DAD-EPG
      SUPPLY, INC.,
11                                                    ORDER WITHDRADING FINDINGS AND
                         Plaintiffs,                  RECOMMENDATIONS AND DISCHARGING
12                                                    ORDER TO SHOW CAUSE
              v.
13

14    AEROPLATE CORP., et al.,
15                        Defendants.
16

17          On February 20, 2020, the Court entered its third Order to Show Cause (“OSC”) in this

18   case, requiring Plaintiff to file a written response, no later than February 27, 2020, explaining its

19   failure to comply with the Court’s February 4, 2020, order requiring the filing of a notice of

20   voluntary dismissal, stipulation for dismissal, or joint status report, and indicating whether it

21   intends to prosecute this action. (ECF No. 52.) On March 16, 2020, after Plaintiff failed to

22   respond to the third OSC, the Court entered Findings and Recommendations recommending that

23   imposition of monetary sanctions be considered for Plaintiff’s failure to comply with the Court’s

24   third OSC; alternatively, the Court recommended that this case be dismissed for Plaintiff’s

25   repeated failure to comply with the Court’s orders and failure to prosecute this case. (ECF No.

26   56.)

27          On March 17, 2020, Plaintiff filed objections to the Findings and Recommendations (ECF

28   No. 60), fully executed satisfactions of judgment (ECF Nos. 57, 58), and a request for voluntary
                                                        1
 1   dismissal (ECF No. 59).

 2          In the objections to the Findings and Recommendations, Plaintiff’s counsel represents

 3   that, “due to clerical errors the unexecuted, as opposed to the executed version of the

 4   Acknowledgment, was inadvertently filed with the Court,” and a paralegal who had been newly

 5   assigned “did not receive notice of this error or the subsequent Order To Show Cause notices

 6   from the Court which were according [sic] not properly processed or calendared.” (ECF No. 60 at

 7   3-4.) Plaintiff’s counsel admits that she is “fully responsible for these errors as the attorney in

 8   charge of this file”; asks that the Court “accept [her] sincere apology for the above-described

 9   errors that occurred and the miscommunications associated therewith”; again apologizes “for any

10   inconvenience associated with these errors and respectfully requests that sanctions not be

11   imposed and that this action be fully and finally dismissed.” (Id.)

12          As set out in the Findings and Recommendations, Plaintiff has repeatedly failed to comply

13   with the Court’s orders and did not provide an adequate explanation for failing to comply with the

14   Court’s second OSC. (See ECF Nos. 56, 47.) This history of noncompliance raises some concern

15   as to counsel’s explanation for failing to respond to the Court’s third OSC.

16          Nonetheless, in light of Plaintiff’s counsel’s apology to the Court, the filing by Plaintiff of

17   the request for voluntary dismissal with prejudice, and quick response to the Findings and

18   Recommendations, the Court will withdraw its Findings and Recommendations and discharge the

19   third OSC.

20          IT IS ORDERED that the Findings and Recommendations, entered by the Court on March
21   16, 2020 (ECF No. 56) are WITHDRAWN, and the Order to Show Cause, entered by the Court

22   on February 20, 2020 (ECF No. 52) is DISCHARGED.
     IT IS SO ORDERED.
23

24      Dated:     March 18, 2020                                /s/
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                         2
